479 So.2d 207 (1985)
SYNCOM CORPORATION, Appellant,
v.
BANK LEUMI TRUST COMPANY OF NEW YORK, Appellee.
No. 85-1219.
District Court of Appeal of Florida, Third District.
November 26, 1985.
Rehearing Denied January 2, 1986.
Margulies & Rones and Victor K. Rones, North Miami Beach, for appellant.
Britton, Cassel, Schantz & Schatzman and Arthur M. Simon, Miami, for appellee.
Before HENDRY, BASKIN and JORGENSON, JJ.
*208 PER CURIAM.
Syncom Corporation [Syncom] challenges an adverse final judgment. First, Syncom contends that appellee's claim, based on non-payment of promissory notes and guarantees, is unenforceable because required documentary stamps were not affixed to the notes; second, that it is entitled to set off judgments appellee obtained against other parties; and third, that the amount awarded for attorneys' fees award was improper. We affirm.
By failing to plead the absence of documentary stamps as an affirmative defense, appellant waived the issue. Goldberger v. Regency Highland Condominium Association, Inc., 452 So.2d 583 (Fla. 4th DCA 1984); Fink v. Powsner, 108 So.2d 324 (Fla. 3d DCA 1958), cert. discharged, 114 So.2d 6 (Fla. 1959). The other points lack merit. We therefore affirm the final judgment without prejudice to appellant applying to the trial court for correction of any clerical error in the final judgment.
Affirmed.